Order filed June 8, 2022




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00420-CV
                                 ____________

                        DR. HANI HANNA, Appellant

                                       V.

     LOCUMTENENS.COM LLC D/B/A LT MEDICAL LLC, Appellee


                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1107602

                                  ORDER

      The clerk’s record was filed June 29, 2020. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Notice of Order of Dismissal for Want of
Prosecution that issued on March 13, 2020.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before June 20, 2022, containing the Notice of Order of Dismissal for Want of
Prosecution that issued on March 13, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant